Citation Nr: 1740924	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  14-34 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Iowa City



THE ISSUE

Entitlement to beneficiary travel reimbursement in connection with travel expenses incurred for Department of Veterans Affairs medical treatment on September 6, 2014 and September 16, 2014.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1960 to March 1964.  He died in August 2017.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of September 2014 determinations of the Department of Veterans Affairs (VA) Nebraska-Western Iowa Healthcare System (NWIHS), Omaha Division.  Subsequently, jurisdiction of the claim was transferred to the Iowa City VA Medical Center (VAMC).  


FINDING OF FACT

In August 2017, VA received notification from the Veteran's wife that the Veteran had died in August 2017, before a decision by the Board was promulgated on the appeal; a published account of the death appears in an online local news obituary entry.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claim seeking beneficiary travel reimbursement in connection with travel expenses incurred for VA medical treatment on September 6, 2014 and September 16, 2014 at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2017, the VA received notice from the Veteran's wife that unfortunately the Veteran had died in August 2017, during the pendency of his appeal for entitlement to beneficiary travel reimbursement in connection with travel expenses incurred for VA medical treatment on September 6, 2014 and September 16, 2014.  

The account given by the Veteran's wife is confirmed in an online local news obituary entry.  As there is no evidence to the contrary, the Board accepts the statements by the Veteran's wife and the news account as proof of the Veteran's death during the pendency of the appeal before the Board promulgated a decision on the appeal of the claim of entitlement to beneficiary travel reimbursement in connection with travel expenses incurred for VA medical treatment on September 6, 2014 and September 16, 2014.  

As the Veteran died during the pendency of the appeal, as a matter of law the appeal does not survive his death, and the appeal of the claim must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2015); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 

ORDER on Next Page



ORDER

The appeal seeking beneficiary travel reimbursement in connection with travel expenses incurred for VA medical treatment on September 6, 2014 and September 16, 2014 is dismissed.



		
E. I. VELEZ
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


